DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 17, 2020 has been entered.
Status of the Claims
Claims 1-20 were previously pending and rejected in the Final Rejection dated September 18, 2020. In the RCE, submitted on December 17, 2020, claims 1, 3, 6, 9, 11, 16 and 19 were amended; and claims 5, 7-8, 15 and 17-18 were cancelled. In an Examiner’s Amendment on January 15, 2020, claims 1 and 11 were amended, and claims 2-3 and 12-13 were cancelled. Therefore, claims 1, 4, 6, 9-11, 14, 16, and 19-20 are currently pending are allowed as indicated below in view of the Examiner’s amendment.

Response to Arguments
Applicant’s Remarks on Page 7 of the RCE regarding the previous objection to claim 3, has been fully considered and is found persuasive in view of the Examiner’s amendment to cancel claim 3. 
Applicant’s Remarks on Pages 7-10 of the RCE regarding the previous rejection of claims 1-20 under 35 U.S.C. 101 have been fully considered are found persuasive in view of the Examiner’s amendments. 

Applicant’s Remarks on Pages 10-16 of the RCE regarding the previous rejection of the claims under 35 U.S.C. 103 have been fully considered are found persuasive in view of the claim amendments. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as providing by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Bradford Fritz on January 15, 2020.
The application has been amended as follows:

1. (Currently Amended) A method of controlling a mobile device, the method comprising:
 	executing a first application stored in a memory of the mobile device;
receiving specific time information and specific location information according to the executed first application;
storing a schedule containing the received specific time information and the specific location information in the memory;

receiving additional information on the specific location according to the executed second application;
when business hours corresponding to the specific location information are not checked via the internet or a database, transmitting, from the mobile device, a call signal to a telephone number corresponding to the specific location information;
generating, from the mobile device, a voice message for an ARS (automatic response system) based on the specific time information and the specific location information contained in the schedule;
determining, by the mobile device, whether or not, the specific location is open according to a response for the voice message;
controlling the schedule to be changed based on the received additional information;
displaying a first option and a second option, on the mobile device;
in response to selecting the first option, displaying at least one option corresponding to one or more specific locations, on the mobile device; and
in response to selecting one or more options corresponding to the one or more specific locations, displaying on the mobile device a result message indicating availability of at least one of the one or more specific locations,
wherein the first application corresponds to an application for controlling a calendar, and wherein the second application corresponds to software performing an IA of the mobile device, [[and]]
wherein the second application is configured to make a call to each of the one more specific locations to check whether a reservation is available, 
wherein the second application is automatically executed on the mobile device at T1 timing and wherein the T1 timing varies according to the specific time information contained in the schedule, and
wherein the TI timing corresponds to timing within a predetermined range from specific time contained in the schedule and the timing appearing after timing at which a communication interface module installed in the mobile device is connected to another mobile device.

2. (Cancelled)

3. (Cancelled)

11. (Currently Amended) A mobile device, comprising: 
a memory configured to store a first application and a second application;
a user interface module configured to receive specific time information and specific location information according to the first application stored in the memory; 	a display module configured to display a schedule containing the received specific time information and the specific location information; and

wherein the controller is further configured to: 
execute a second application stored in the memory,
receive additional information on the specific location according to the executed second application,
when business hours corresponding to the specific location information are not checked via the internet or a database, transmit, a call signal to a telephone number corresponding to the specific location information,
generate a voice message for an ARS (automatic response system) based on the specific time information and the specific location information contained in the schedule
determine whether or not, the specific location is open according to a response for the voice message,
 control the schedule to be changed based on the received additional information,
display a first option and a second option, on the mobile device,
in response to selecting the first option, display, on the mobile device, at least one option corresponding to one or more specific locations, and

in response to selecting one or more options corresponding to one or more specific locations, display a result message indicating availability of at least one of the one or more specific locations,

wherein the second application is configured to make a call to each of the one or more specific locations to check whether a reservation is available, 
wherein the second application is automatically executed on the mobile device at T1 timing and wherein the T1 timing varies according to the specific time information contained in the schedule, and
wherein the TI timing corresponds to timing within a predetermined range from specific time contained in the schedule and the timing appearing after timing at which a communication interface module installed in the mobile device is connected to another mobile device.

12. (Cancelled)

13. (Cancelled)
Reasons for Allowance
Claims 1, 4, 6, 9-11, 14, 16 and 19-20 are allowed. The following is an examiner’s statement of reasons for allowance: Examiner knowns of no art which teaches or suggests alone or in combination with other art, independent claims 1 and 11 in their entirety. 
The closest prior art for claims 1 and 11 is previously cited U.S. Patent Application Publication No. 2015/0193379 to Mehta et al. (hereinafter “Mehta”). Mehta discloses a 
The next closest prior art for claims 1 and 11 is previously cited U.S. Patent Application Publication No. 2010/0235201 to McEvoy et al. (hereinafter “McEvoy”). McEvoy discloses an interactive voice recognition (IVR) system, wherein a user of a web-based interface requests a booking or order by entering parameters, for example, name of the restaurant, number of people, date and time. The software of invention calls the restaurants telephone using the IVR and confirms or rejects (refuses) the booking.
The next closest prior art for claims 1 and 11 is currently cited U.S. Patent Application Publication No. 2013/0262599 to Lee et al. (hereinafter “Lee”). Lee discloses a software module that checks whether another application is selected during the use of a current application, stores a predetermined dialog location in the current application when the other application is selected, backgrounds the current application and foregrounds the other application, and returns to the predetermined dialog location when the current application is foregrounded.
The next closest prior art for claims 1 and 11 is previously cited U.S. Patent Application Publication No. 2015/0135088 to Lim et al. (hereinafter “Lim”). Lim discloses an application that obtains calendar event data (e.g., location, end date, end time, duration), and monitors the calendar events and provides related data periodically and/or intermittently.
The next closest prior art for claims 1 and 11 is previously cited U.S. Patent Application Publication No. 2013/0308764 to Abuelsaad et al. (hereinafter “Abuelsaad”). Abuelsaad discloses a chat attendee program that determines if a characteristics of the 
The next closest prior art for claims 1 and 11 is previously cited U.S. Patent Application Publication No. 2009/0138599 to Allin et al. (hereinafter “Allin”). Allin discloses using alternative methods of communication to reach an entity or individual.
The next closest prior art for claims 1 and 11 is previously cited U.S. Patent Application Publication No. 2014/0136213 to Kim et al. (hereinafter “Kim”). Kim discloses terminating the execution of an application based on a user’s input.
The next closes prior art for claims 1 and 10 is currently cited non-patent literature “Mobile Devices for Personal Smart Spaces” by Marsa-Mestre et al., dated  2007 (hereinafter “Marsa-Mestre”).  Marsa-Mestre discloses a software based personal agent that access given service, by sending a request message to the agent providing that service. The service agent will then attempt to provide the service, usually by requesting actions to other service, system or device agent. For example, the personal agent decides to make a reservation in a restaurant and will send its query directly to space coordination agents, to find the agents who are providing restaurant reservation services.
Mehta, McVoy, Lee, Lim, Abuelsaad, Allin, Kim, and Marsa-Mestre, alone or in combination, do not teach the above limitations of claims 1 and 11 (and therefore dependent claims 4, 6, 9-10, 14, 16, and 19-20).

35 U.S.C. 101
19. 	With respect to the claims in view of 35 U.S.C. 101, the claims are deemed to recite an abstract idea under the grouping of “Certain Methods of Organizing 
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rupangini Singh whose telephone number is (571)270-0192.  The examiner can normally be reached on Monday - Friday 10 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RUPANGINI SINGH/
Primary Examiner, Art Unit 3628